Citation Nr: 0801099	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits for dependent 
spouse was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1979 and from January 1983 to August 1988.

This matter came before the Board of Veterans' Appeals 
(Board) from May and December 2004 actions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Subsequently, the case was transferred to the St. 
Petersburg, Florida RO.  In October 2007, the undersigned 
Veteran's Law Judge conducted a hearing regarding the issue 
on appeal.


FINDINGS OF FACT

1.  The veteran was divorced on August [redacted], 1998, but 
continued to receive benefits for a spouse.

2.  VA did not become aware of the veteran's divorce until 
2004.

3.  VA was not solely at fault for the creation of the debt. 
 

CONCLUSION OF LAW

An overpayment of VA compensation benefits was properly 
created.  38 U.S.C.A. §§ 5107, 5110, 5111, 5112 (West 2002); 
38 C.F.R. §§ 1.911, 3.102, 3.204, 3.400, 3.401, 3.500, 3.501, 
3.660 (2007). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that an overpayment of VA 
compensation benefits was improperly created.  He maintains 
that he notified VA of his divorce and VA was solely at fault 
for not stopping payments.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award. 

Further, neither the veteran's actions nor his failure to act 
must have contributed to payment pursuant to the erroneous 
award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In 
addition, a veteran, surviving spouse or child who is 
receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1) (2006).

The record reflects that the veteran receives VA disability 
benefits, and that his benefits included additional payments 
for dependents, including a spouse.  He was informed that he 
should immediately notify VA in the event of a change in 
status of his dependents.  See Letters from the RO (Feb. 
1996, July 1997, Sept. 1997, Dec. 2002).  The record also 
reflects that the veteran was divorced from his spouse in 
August 1998.

During the October 2007 hearing, the veteran argued that he 
did notify the RO of his divorce and submitted copies of two 
letters to substantiate his argument.  The first letter, 
dated October 1998, was a correspondence between the veteran 
and his representative, which noted the following: "we have 
received and submitted your notice of dependency change 
indicating your divorce on August [redacted], 1998, and your change 
of address and request for supplemental payments."  In the 
second letter, dated January 1999, the veteran stated that 
"[t]his [was] the third time that [he had] submitted 
notification to the VA that [he] was divorced."  

The Board notes, however, that the letters were not received 
by VA at the time the veteran asserts.  There is no record of 
the representative's 1998 notification, and the earliest 
submission of the January 1999 letter was in June 2004.  Had 
VA received either the 1998 or 1999 correspondence, it would 
have been filed in the veteran's claim's folder and 
appropriate action would have been undertaken at that time.  
There is no evidence to rebut this presumption of regularity.  
Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the 
"presumption of regularity" applies to the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

The veteran also argues that VA should have been aware of his 
divorce because his home loan was through VA, and subsequent 
to the divorce, property title and assumption of the mortgage 
was transferred to this ex-wife.  During the October 2007 
hearing, he submitted an October 2002 document noting the 
change.  Even assuming that VA was on constructive notice as 
of October 2002 that he was divorced, and that further 
investigation may have averted the payments of additional 
compensation from that time until his overall compensation 
payments were reduced in 2004, in the instant situation, such 
VA error does not excuse the continued acceptance of 
additional compensation benefits for a spouse by the veteran.  

The Board also notes that the RO sent a letter to the veteran 
in December 2002 which clearly noted that he was still 
receiving benefits for a dependent spouse.  Therefore, the 
Board finds that these payments were not "based solely on 
administrative error" by VA.

The Board further finds that the overpayment was properly 
created because the effective date for the termination of 
benefits paid by reason of divorce is the last day of the 
month in which the divorce occurred.  38 C.F.R. §§ 3.401(c), 
3.501(d)(2); 38 U.S.C.A. § 5112(b)(2).  In this case, the 
appropriate effective date for termination of benefits for 
the dependent spouse would be the last day of the month 
(August 1998) in which the divorce occurred.  Therefore, he 
received payments beyond the date he was entitled.
 
With respect to VA's duties to notify and assist the veteran 
with his claim, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to the issue of whether 
an overpayment was properly created.  See Lueras v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002). 
 

ORDER

An overpayment of compensation benefits for dependent spouse 
was properly created and the appeal is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


